Under the circumstances of this case, the Supreme Court properly denied the third-party defendant’s motion pursuant to CPLR 3211 (a) (5) to dismiss the third-party complaint based on the doctrine of res judicata (see generally Matter of People v Applied Card Sys., Inc., 11 NY3d 105, 122 [2008], cert denied sub nom. Cross Country Bank, Inc. v New York, 555 US 1136 [2009]; Landau, P.C. v LaRossa, Mitchell & Ross, 11 NY3d 8, 13 [2008]; Buechel v Bain, 97 NY2d 295, 304-305 [2001], cert denied 535 US 1096 [2002]; Johansen v Gillen Living Trust, 63 AD3d 1006 [2009]). Dillon, J.P., Leventhal, Belen and Lott, JJ., concur.